Name: Commission Regulation (EEC) No 3761/90 of 21 December 1990 concerning the stopping of fishing for anglerfish by vessels flying the flag of Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 12. 90 Official Journal of the European Communities No L 360/53 COMMISSION REGULATION (EEC) No 3761/90 of 21 December 1990 concerning the stopping of fishing for anglerfish by vessels flying the flag of Spain as from 17 December 1990 ; whereas it is therefore neces ­ sary to abide by that date ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 11 (3) thereof, Whereas Council Regulation (EEC) No 4047/89 of 19 December 1989 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1990 and certain conditions under which they may be fished (3), as last amended by Regulation (EEC) No 1887/90 (4), provides for anglerfish quotas for 1990 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of anglerfish in the waters of ICES division VII by vessels flying the flag of Spain or registered in Spain have reached the quota allocated for 1 990 ; whereas Spain has prohibited fishing for this stock HAS ADOPTED THIS REGULATION : Article 1 Catches of anglerfish in the water of ICES division VII by vessels flying the flag of Spain or registered in Spain are deemed to have exhausted the quota allocated to Spain for 1990 . Fishing for anglerfish in the waters of ICES division VII by vessels flying the flag of Spain or registered in Spain is prohibited, as well as the retention on board, the tranship ­ ment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. It shall apply with effect from 17 December 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1990 . For the Commission Manuel MARlN Vice-President (') OJ No L 207, 29. 7. 1987, p. 1 . (2) OJ No L 306, 11 . 11 . 1988, p. 2. (3) OJ No L 389, 30. 12. 1989, p. 1 . (j OJ No L 172, 5 . 7 . 1990, p. 1 .